





Exhibit 10.90


BRISTOW GROUP INC.
FISCAL YEAR 2020 NON-EXECUTIVE INCENTIVE PLAN
1.Purpose. This Bristow Group Inc. Fiscal Year 2020 Non-Executive Incentive Plan
(the “Plan”) is designed to align the interests of Bristow Group Inc. (the
“Company”) and selected eligible employees of the Company and its subsidiaries.
2.Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of May 1, 2019 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until March 31,
2020, unless earlier terminated by the Company in accordance with Section 6(f)
(the “Term”).
3.Definitions. For purposes of this Plan:
(a)“Administrator” means the Compensation Committee of the Board.
(b)“Board” means the Company’s Board of Directors.
(c)“Catch-Up Payment” means an upward adjustment to the Quarterly Bonus payment
for the second, third or fourth Fiscal Quarters of 2019.
(d)“Cause” means (i) the Participant’s willful failure to substantially perform
the duties assigned to him or her by the Board or by his or her supervisor,
other than any such failure resulting from incapacity due to physical or mental
illness; (ii) the Participant’s commission of malfeasance, fraud, or dishonesty,
or the Participant’s willful and material violation of Company policies; (iii)
the Participant’s indictment or formal charge for, and subsequent conviction of,
or plea of guilty or nolo contendere to, a felony, or a misdemeanor involving
moral turpitude; or (iv) the Participant’s material breach of any agreement with
the Company. “Cause” shall be determined by the Administrator and shall not
include an employee’s refusal to accept the relocation of the employee’s job to
a location more than (A) fifty (50) miles from his or her then current work
location or (B) the distance for moves specified from time to time by the
Internal Revenue Service as the “distance test” for deductibility of moving
expenses, whichever distance is greater.
(e)“Company Group” means the Company and its direct and indirect majority-owned
subsidiaries.
(f)“Compensation” means a Participant’s annual rate of base salary exclusive,
among other things, of bonuses and special allowances as in effect on the last
day of the applicable Fiscal Quarter.
(g)“Cumulative Performance Goals” means the goals for the Performance Metrics as
established by the Administrator for the cumulative periods set forth in the
Participation Notice or otherwise communicated to each Participant, for purposes
of Catch-Up Payments described in Section 5(b)(ii).
(h)“Fiscal Quarter” means each of the three three-month periods that make up the
final fiscal quarters of the Company’s 2020 fiscal year, specifically, July 1,
2019 through September 30, 2019, October 1, 2019 through December 31, 2019, and
January 1, 2020 through March 31, 2020.





--------------------------------------------------------------------------------





(i)“Incentive Bonus” means the bonus payable to a Participant under the Plan for
the Performance Period, including any Quarterly Bonus, Catch-Up Payment and any
adjustment thereto payable hereunder.
(j)“Participation Notice” means the notification provided to a Participant
granting a Participant the opportunity to earn an Incentive Bonus under the
Plan, as reflected on Exhibit A.
(k)“Performance Goals” means the goals for the Performance Metrics as
established by the Administrator for each applicable Fiscal Quarter and set
forth in the Participation Notice or otherwise communicated to each Participant.
(l)“Performance Metric” means the specific performance criteria used in
determining Performance Goals or Cumulative Performance Goals, as communicated
to the Participant in the Participation Notice.
(m)“Performance Period” means the quarterly, cumulative or other performance
periods identified in the Participation Notice or otherwise communicated to each
Participant.
(n)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.
(o)“Stretch Performance” means the Performance Goal established for stretch
performance as established by the Administrator for any Fiscal Quarter and set
forth in the Participation Notice or otherwise communicated to each Participant.
(p)“Target Performance” means the Performance Goal established for target
performance as established by the Administrator for any Fiscal Quarter and set
forth in the Participation Notice or otherwise communicated to each Participant.
(q)“Threshold Performance” means the Performance Goal established for threshold
performance as established by the Administrator for any Fiscal Quarter and set
forth in the Participation Notice or otherwise communicated to each Participant.
4.Eligible Participants. Each employee of the Company designated by the
Administrator from time to time shall be a “Participant” under the Plan and
eligible to receive an Incentive Bonus. To the extent any employee of the
Company is a Participant, he or she will not be eligible to participate in any
other form of incentive or bonus plan provided by the Company Group other than
any retention plans.
5.Terms of Participation. Unless otherwise determined by the Administrator:
(a)Incentive Bonus Opportunity
(i)Each Participant shall be eligible to receive an Incentive Bonus with an
aggregate target bonus opportunity for all three Fiscal Quarters (the
Participant’s “Target Bonus”) expressed as a percentage of such Participant’s
Compensation and the Participant’s Pay Grade on the last day of the applicable
Fiscal Quarter as provided on Schedule A hereto.
(ii)Incentive Bonuses are weighted, such that a portion of the Incentive Bonus
shall be earned by a Participant due to continued employment with the Company
Group and a portion of the Incentive Bonus shall be determined based upon
achievement of the applicable Performance Goals and Cumulative Performance
Goals, all as specified in the Participation Notice.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Administrator may provide that an employee
who commences employment with the Company Group, or is promoted or transferred
within the Company Group, shall be eligible to receive a prorated Incentive
Bonus based on the date such person first becomes eligible to participate in the
Plan.
(b)Incentive Bonus Payments
(i)Subject to the provisions of this Plan (including Sections 5(b)(ii) and 5(c))
and any Participation Notice, each Participant shall be eligible to receive a
pro-rata portion of such Participant’s Incentive Bonus for each of the three
Fiscal Quarters, based upon the Participant’s continued employment with the
Company Group and the extent to which the Performance Goals have been achieved
for such Fiscal Quarter (the “Quarterly Bonus” for such Fiscal Quarter).
Promptly after the end of each Fiscal Quarter and as soon as quarterly
financials are available, the Administrator shall certify the degree to which
the applicable Performance Goals have been achieved and the amount of the
Quarterly Bonus payable to each Participant hereunder. Any Quarterly Bonus
required to be made under the Plan shall be paid in cash by the applicable
member of the Company Group as soon as practicable in the calendar month
following the end of the applicable Fiscal Quarter and in any event not later
than 75 days after the end of the applicable Fiscal Quarter. No Quarterly Bonus
shall be payable with respect to Performance Metrics unless the Threshold
Performance of the applicable Performance Goals has been achieved for such
Fiscal Quarter.
(ii)In addition to the Performance Goals being measured on a quarterly basis,
the Cumulative Performance Goals for the Performance Metrics, to the extent
applicable as indicated in the Participation Notice, shall be measured
cumulatively as of the end of the second Fiscal Quarter and each Fiscal Quarter
thereafter (each, a “Relevant Fiscal Quarter”). A Catch-Up Payment will be made
for each of the Relevant Fiscal Quarters based on the extent to which the
Company meets or exceeds the Cumulative Performance Goals. The amount of the
Catch-Up Payment will be equal to the excess of (i) the Quarterly Bonus payable
for such Relevant Fiscal Quarter based on the achievement of the applicable
Cumulative Performance Goals with respect to the applicable Performance Metric
as of the end of the Relevant Fiscal Quarter over (ii) the aggregate amount of
Quarterly Bonuses previously paid to the Participant with respect to the
applicable Performance Metric and the amount payable to the Participant under
Section 5(b)(i) above with respect to the applicable Performance Metric for the
Relevant Fiscal Quarter. Any Catch-Up Payment required to be made under the Plan
shall be paid in the same manner as the Quarterly Bonus payment pursuant to
Section 5(b)(i) above.
(c)Termination of Employment. Except as provided in this Section 5(c), in order
to earn a Quarterly Bonus or Catch-Up Payment, a Participant must remain
actively employed by the Company Group (and not have been provided or received
any notice of termination of employment with the Company Group) through the date
on which such Quarterly Bonus or Catch-Up Payment is paid. For the avoidance of
doubt, a Participant whose employment with the Company Group terminates for any
reason other than Cause (including the Participant’s resignation) before the
payment date shall forfeit the right to any Quarterly Bonus or Catch-Up Payment
payable on or after the date of such termination of employment. If a Participant
is terminated by the Company Group without Cause prior to the end of the Term,
such Participant shall remain eligible for a Quarterly Bonus and a Catch-Up
Payment, if applicable, which shall be paid at the time specified in Section
5(b) as if such Participant remained employed with the Company Group through the
end of the Fiscal Quarter in which such Participant’s employment terminated.







--------------------------------------------------------------------------------





6.Plan Administration.
(a)This Plan shall be administered by the Administrator. The Administrator is
given full authority and discretion within the limits of the Plan to establish
such administrative measures as may be necessary to administer and attain the
objectives of the Plan. The Administrator (or its delegate, as applicable) shall
have full power and authority to construe and interpret the Plan and any good
faith interpretation by the Administrator (including, without limitation, any
determination as to termination of employment and nature thereof, “active
employment,” Performance Goal or Cumulative Performance Goal achievement, bonus
levels and adjustments, and payment timing) shall be binding on all Participants
and shall be accorded the maximum deference permitted by law.
(b)All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign the Plan and all obligations hereunder.
(c)The Company may deduct all applicable taxes and any other withholdings
required to be withheld with respect to the payment of any award pursuant to the
Plan. The Company is not making any warranties or representations to any
Participant with respect to the income tax consequences of the grant or payment
of any amount payable hereunder and no Participant is in any manner relying on
the Company or any of its representatives for an assessment of such tax
consequences. Each Participant is hereby advised to consult with his or her own
tax advisor with respect to any tax consequences associated with the amounts
payable hereunder. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any award provided for hereunder.
(d)Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group, and the Company may require the Participant, as a condition
precedent to such payment, to execute a receipt and release to such effect. Any
payments to a Participant in accordance with the provisions of this Plan shall
be subject to the Financial Clawback Policy or other Clawback Policy established
or adopted by the Company’s Board of Directors from time to time as described in
the Company’s Corporate Governance Guidelines, and any rules and regulations
promulgated thereunder.
(e)Incentive Bonuses will not be included as “earnings,” “wages,” “salary,” or
“compensation” in any welfare, life insurance, or other employee benefit plan or
arrangement of the Company Group, with the exception of the Company’s 401(k)
plan.
(f)The Administrator, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate the Plan at any time, including, without
limitation, to the extent permitted by law, changing the timing and/or form of
payments under this Plan for Participants providing services outside of the
United States; provided that, except as required by law, in no event shall any
amendment or termination adversely affect the rights of Participants without the
prior written consent of the affected Participants. Subject to the foregoing,
the Plan shall terminate upon the satisfaction of all obligations of the Company
or its successor entities hereunder.
(g)Nothing contained in the Plan shall in any way affect the right and power of
the Company Group to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.





--------------------------------------------------------------------------------





(h)Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(i)The administration of the Plan shall be governed by the laws of the State of
Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.
(j)Section 409A.
(i)The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent. Each Participant’s right to receive any installment
payments under the Plan shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A. Notwithstanding the foregoing, in no event whatsoever shall the Company
Group be liable for any additional tax, interest, income inclusion or other
penalty that may be imposed on a Participant by Section 409A or for damages for
failing to comply with Section 409A.
(ii)Notwithstanding anything in this Plan to the contrary, any compensation or
benefits payable under this Plan that is considered nonqualified deferred
compensation under Section 409A and is designated under this Plan as payable
upon the Participant’s termination of employment shall be payable only upon the
Participant’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”).
(iii)Notwithstanding anything in this Plan to the contrary, if the Participant
is deemed by the Company at the time of the Participant’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which the Participant is
entitled under this Plan is required in order to avoid a prohibited distribution
under Section 409A, such portion of the Participant’s benefits shall be provided
to the Participant on the earlier of (A) the expiration of the six (6)-month
period measured from the date of the Participant’s Separation from Service with
the Company or (B) the date of the Participant’s death. Upon the first business
day following the expiration of the applicable Section 409A delayed payment
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to the Participant (or the Participant’s estate or beneficiaries),
and any remaining payments due to Participant under this Plan shall be paid as
otherwise provided herein.
* * * * * * * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused the Plan to be adopted and signed by
its duly authorized officer as of the date first set forth above.
BRISTOW GROUP INC.
By: /s/ Mary Wersebe
Name: Mary Wersebe
Title: Vice President, Human Resources







--------------------------------------------------------------------------------





SCHEDULE A


SCHEDULE OF TARGET BONUSES






Target Bonuses
Pay Grade
FY20 Target Bonus (as % of Compensation)
 
 
E10
120%
E09
115%
E08
85%
E07
80%
E06
50%
E05
45%
E04
25%
E03
25%
E02
20%
E01
20%
























--------------------------------------------------------------------------------





EXHIBIT A
BRISTOW GROUP INC.
FISCAL YEAR 2020 NON-EXECUTIVE INCENTIVE PLAN


PARTICIPATION NOTICE


[Name]
[Address]
[Address]
Dear [Name],
This Participation Notice informs you of your eligibility for an Incentive Award
under the Bristow Group Inc. Fiscal Year 2020 Non-Executive Incentive Plan (the
“Plan”). Capitalized terms not defined herein have the meanings ascribed thereto
under the Plan.
Your “Target Bonus” Incentive Award Opportunity
Your “Target Bonus” Incentive Award opportunity is specified in the Plan as a
percentage of your Compensation.


Based on the outcome of the Performance Goals, your actual Incentive Bonus may
vary from 0% to 150% of the Target Bonus. You will be entitled to an Incentive
Award only upon achievement of a minimum level of the Performance Goals with
respect to the Performance Metrics described below.
Incentive Bonus Weighting
Your Incentive Bonus is earned based on a combination of your continued
employment with the Company and the Company’s achievement with respect to
certain Performance Metrics. A portion of your Incentive Bonus will become
payable solely due to your continued employment through the applicable payment
date and without respect to any Performance Metrics (the “Service-Based Bonus”).
The remainder of your Incentive Bonus will become payable only upon achievement
of certain minimum Performance Goals (the “Performance-Based Bonus”) as
described in this Participation Notice.


Your Incentive Bonus is weighted as follows:
 
Weighting
 
Service-Based Bonus
50%
 
Performance-Based Bonus
50%
 



Service-Based Bonus


Provided that you remain employed by a member of the Company Group as of the
applicable date of payment, you will be entitled to a Quarterly Bonus of the
Service-Based Bonus portion of your Incentive Bonus. Service-Based Bonuses are
not subject to any Performance Metrics and are not eligible for Catch-Up
Payments.







--------------------------------------------------------------------------------





Performance-Based Bonuses - Performance Metrics


There are two Performance Metrics under the Plan applicable to the
Performance-Based Bonus, each of which is weighted when determining the amount
to be earned:
Performance Metric
Weighting
 
Adjusted EBITDA
50%
 
Safety
50%
 





Adjusted EBITDA


The Performance Goals with respect to Adjusted EBITDA will be measured quarterly
for purposes of Quarterly Bonuses and cumulatively with respect to Cumulative
Performance Goals and potential Catch-Up Payments, based on the following
performance levels:


Quarterly Performance Goals for Adjusted EBITDA Metric
 
Q2 Performance Metric
Q3 Performance Metric
Q4 Performance Metric
Performance Metric
Weighting
Threshold (50% Payout)
Target (100% Payout)
Stretch (200% Payout)
Threshold (50% Payout
Target (100% Payout)
Stretch (200% Payout
Threshold (50% Payout)
Target (100% Payout)
Stretch (200% Payout)
Adjusted EBITDA ($M) (1)
50%
$17.6
$22.3
$27.0
$17.3
$21.9
$26.6
$20.3
$25.7
$31.0
 
Cumulative Performance Goals for Adjusted EBITDA Metric
Performance Metric
Weighting
Threshold (50% Payout)
Target (100% Payout)
Stretch (200% Payout)
Threshold (50% Payout
Target (100% Payout)
Stretch (200% Payout
Threshold (50% Payout)
Target (100% Payout)
Stretch (200% Payout)
Adjusted EBITDA ($M) (1)
50%
$37.4
$47.4
$57.4
$54.7
$69.3
$80.0
$75.0
$95.0
$115.0

(1) “Adjusted EBITDA” means, for any measurement period and without duplication,
the sum of the following determined on a consolidated basis for Bristow Group
Inc. and its subsidiaries: (x) net income for such period plus (y) the sum of
(1) interest expense, (2) income taxes, (3) depreciation and amortization, (4)
other non-operating, non-recurring and non-cash items, (5) impairment of assets
and (6) the net of adjustments related to the restructuring efforts of the
Company or otherwise not anticipated by the FY20 Accountable Plan (collectively,
the “Post-FY20 Accountable Plan Adjustments”). The Post-FY20 Accountable Plan
Adjustments include, but are not limited to, (a) costs (and cost savings)
attributable to the restructuring of the fleet, (b) restructuring costs and
charges (including restructuring advisor fees and other bankruptcy-related
costs), (c) gains or losses on asset disposals (including dispositions of
subsidiaries and lines of business), (d) the results of discontinued operations,
(e) costs of severance and facility exits, and (f) the effect of foreign
exchange (“FX”) rates different from the FX rates used in the FY20 Accountable
Plan, all for such period. In the case of the occurrence of an event related to
a Post-FY20 Accountable Plan Adjustment, Adjusted EBITDA shall be computed after
the occurrence of such event as if such event had not occurred (e.g., if the
event is the rejection of a lease, the Company’s results after such rejection
shall be computed as if such lease had not been rejected, with results with
respect to such lease and leased property as projected in the FY20 Accountable
Plan).
In addition to restructuring costs and charges, the Company is currently aware
of the following Post-FY20 Accountable Plan Adjustments: (i) the operating
losses for the operations of Eastern Airways International Limited prior to its
sale in May 2019 and that were not contemplated in the FY20 Accountable





--------------------------------------------------------------------------------





Plan, (ii) the changes in cost, or timing of payments, related to obtaining
event-of-default waivers in April 2019, that resulted in the prepayment or
acceleration of lease expense for future periods into the month payment was
made, (iii) severance and other costs related to the wind-down of certain
operations, (iv) beneficial or adverse impacts of actual FX rates relative to FX
rates used in FY20 Accountable Plan, (v) EBITDA variances due to the sale or
acquisition of regional businesses and (vi) any non-cash earnings or loss from
the Company’s non-controlling interest in Lider not contemplated in the FY20
Accountable Plan.
If threshold performance is not achieved, no payout for the Adjusted EBITDA
Performance Metric will occur. If the stretch level of performance is exceeded,
the payout is capped at 200% of target. For performance results between these
levels, linear interpolation will be used to determine the appropriate payout.
Safety
Each component of the safety Performance Metrics will be measured quarterly for
the second, third and fourth quarters for purposes of Quarterly Bonuses and once
cumulatively for all four quarters at the end of the 2020 fiscal year with
respect to a Cumulative Performance Goal (the “Annual Modifier”) and a potential
25% or 50% Catch-Up Payment with respect to each component. Safety performance
is divided into two equally weighted Performance Metrics subject to the
following performance levels:
 
Quarterly Targets (100% Payout)
Annual Modifier
Safety Performance Metric
Weighting
Q1
Q2
Q3
Q4
+25% Payout
+50% Payout
ICAO Air Accident
25%
0
0
0
0
1 non-fatal Air Accident
0 Air Accidents
Lost Work Days for Recordable Events
25%
<62
<62
<62
<62
<211 (15% annual improvement in Lost Work Days)
<174 (30% annual improvement in Lost Work Days)

“Air Accident” has the meaning as defined in ICAO Annex 13 Chapter 1. “Lost Work
Days for Recordable Events” is the total number of work days that an employee is
unable to perform their routine functions following a work-related injury or
illness. The number excludes the day of the event. Only one Annual Modifier is
applied at the end of fiscal year 2020 for a maximum of an additional 50%
payout. Any fatalities during a Fiscal Quarter will result in elimination of the
Quarterly Bonus attributable to the safety Performance Metric for such Fiscal
Quarter.





